Citation Nr: 0939948	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus did not manifest during the Veteran's active duty; 
any current tinnitus is not shown to be chronic and 
continuous since service or otherwise related to any acoustic 
trauma incurred during service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2007 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the aforementioned March 2007 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein, including the evidence and information 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The March 2007 letter was sent to the 
Veteran prior to the November 2007 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini, 18 Vet. App. at 
120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to the 
etiology of his claimed tinnitus.  The October 2007 VA 
audiological examination report clearly reflects that the 
examiner conducted a review of the Veteran's claims file; an 
oral history and an audiogram were also completed.  Following 
the above, the examiner provided a diagnosis of tinnitus and 
then an opinion as to the likelihood of his tinnitus being 
related to military service.  This opinion was accompanied by 
a rationale that is based on the lay and medical evidence of 
record.  As such, the Board finds that the Veteran was 
provided with an examination that is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran reports that he was exposed to significant noise 
while serving during World War II.  It is his contention that 
such noise exposure resulted in bilateral hearing loss and 
tinnitus.  He was awarded service connection for bilateral 
hearing loss by RO rating decision dated in November 2007; 
however, service connection for tinnitus was denied.  The 
Veteran has appealed this decision, asserting that "it is 
reasonable to conclude that the same acoustic trauma that 
cause [sic] my hearing loss in the service is the same 
acoustic trauma that has caused my bilateral tinnitus."  See 
VA Form 9 received October 28, 2008.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board observes that the Veteran indicated at 
his October 2007 VA examination that he was involved in 
combat operations in the Pacific during World War II.  As 
such, the Board has considered whether he is entitled to a 
presumption of acoustic injury based on combat status.  See 
38 U.S.C.A. § 1154(b) (West 2002).  A review of the Veteran's 
DD 214 and service medical records, however, fails to reveal 
any evidence which would indicate direct engagement with the 
enemy.  Moreover, the Veteran indicated at his VA examination 
that his occupation during service was a first loader on a 
three-inch gun and a storekeeper apprentice; he never 
indicated that he was ever involved in any direct combat.  
Under these circumstances, the Board finds that he should not 
be afforded combat status.  

Nevertheless, the Board must consider the places, types, and 
circumstances of a veteran's service, his unit's history, his 
service treatment records, and all pertinent lay and medical 
evidence in the case in determining whether an injury, 
disease, or event occurred.  38 U.S.C.A. § 1154(a) (West 
2002).  In the present case, there is little reason to doubt 
the credibility of the Veteran's assertions of exposure to 
noise during service, especially in light of his statement 
that he was a first loader on a three-inch gun.  As such, 
exposure to acoustic trauma during service is conceded.  See 
id.  

Injury during service does not, by itself, warrant service 
connection.  Rather, there must be competent evidence that 
the Veteran has a current disability that was incurred in 
service.  38 C.F.R. § 3.303.  For the reasons discussed 
below, the Board finds that a preponderance of the evidence 
is against this claim.  

The Veteran's service treatment records do not demonstrate 
any complaints of tinnitus or ringing in his ears during 
service.  Moreover, his September 1947 service separation 
examination reflects a normal clinical evaluation of the 
ears; no ear disease or diagnosis of tinnitus was indicated.  
The Veteran filed a claim for compensation benefits 
immediately following separation from service.  His claim did 
not include a claim for service connection for tinnitus or 
ringing in the ears; additionally, he made no mention of any 
such problems at the December 1947 VA examination which 
followed his claim.  Post-service, the first documented 
evidence of tinnitus is the Veteran's January 2007 claim for 
service connection for tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (veteran competent to testify as 
to the presence of tinnitus).  This is more than fifty years 
post-service.  Thus, the critical question in the present 
case turns upon whether the Veteran's currently manifested 
tinnitus is etiologically related to service.  

According to the Veteran's Substantive Appeal, tinnitus first 
began during service, but has become more of a problem within 
the last two to three years.  The Court has determined that, 
particularly with respect to claims for tinnitus, a veteran 
is competent to present evidence of a diagnosis and 
continuity of symptomatology.  See 16 Vet. App. at 374-75. 
 Therefore, the Veteran's lay statement that tinnitus began 
during service and has continued ever since is competent 
evidence tending to show chronicity and continuity.  This 
statement, however, remains subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the Board concludes that the Veteran's 
lay assertion regarding chronicity and continuity of 
symptomatology of tinnitus since service are not shown to be 
credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there is no contemporaneous medical evidence 
of record which reflects in-service and post-service 
complaints of tinnitus.  But see Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (the Board cannot determine that lay 
evidence of onset in service lacks credibility merely because 
it is unaccompanied by contemporaneous service medical 
evidence).  

Furthermore, the record contains conflicting statements made 
by the Veteran during this appeal about the onset and history 
of his current tinnitus.  In this regard, he indicated at his 
October 2007 VA examination that tinnitus did not have its 
onset until two and one-half years ago.  It was not until the 
RO denied the Veteran's claim that he asserted tinnitus first 
began during service.  Additionally, he has never expressly 
stated that his tinnitus has remained constant since service.  
Thus, it would be reasonable for the Board to interpret his 
lay statements as indicating that he experienced tinnitus 
during service that was not chronic, and that tinnitus 
reappeared approximately two and one-half years ago.  Such an 
interpretation is supported by the Veteran's lack of any 
mention of tinnitus/ringing in the ears at the December 1947 
VA examination, conducted shortly after his separation from 
service.  

The Board finds that the various internal inconsistencies 
discussed above cast doubt on the credibility of his reports 
of in-service tinnitus with continuity of symptoms since 
service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
evaluating the evidence of record, and weighing the 
credibility of the appellant's lay statements, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  Moreover, the more than fifty year gap between 
service and the first evidence of tinnitus preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

Thus, in light of the Veteran's inconsistent statements, the 
lack of complaint during service or at the December 1947 VA 
examination, and the decades long evidentiary gap with no 
claim for compensation, the Board can find no plausible 
reason to afford any probative value to any lay assertion 
that the Veteran has had constant tinnitus since service.  As 
such, service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  

With regard to any other evidence of a relationship between 
the Veteran's tinnitus and military acoustic trauma, the 
record contains a October 2007 VA audiological examination 
report.  The VA examiner, having evaluated the Veteran, 
reviewed the claims folder, and interviewed the Veteran for a 
complete history, determined that tinnitus was not caused by 
or a result of military noise exposure.  In making this 
determination, the examiner noted that the Veteran had 
reported that tinnitus did not begin until two and one-half 
years earlier, which was fifty-seven years post-service.  

The Board notes the Veteran's own lay statements in his 
Substantive Appeal that the etiology of his claimed tinnitus 
is the same as his service-connected hearing loss.  However, 
this determination is a matter for an individual with medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the Veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the Veteran has 
tinnitus related to his military service.  A competent 
medical expert has provided this opinion and the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Absent any competent medical evidence linking the Veteran's 
currently diagnosed tinnitus to military service, service 
connection may not be awarded.  Although the Veteran has 
presented competent evidence of chronicity and continuity of 
symptomatology since service, the Board finds conflicting 
statements of record and contemporaneous evidence from his 
military service which reveal no tinnitus on separation to be 
far more persuasive than his own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
over five decades past.  Thus, the competent and credible 
evidence of record preponderates against a finding that the 
Veteran has tinnitus related to service or any incident 
thereof, and accordingly service connection for tinnitus must 
be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


